Citation Nr: 1221339	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  11-20 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to death and indemnity compensation (DIC).

2.  Entitlement to non-service-connected death pension.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to May 1945.  The appellant is the claimed surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts entitlement to VA death pension benefits.  A pension is payable to surviving spouses of Veterans of a period of war.  Basic entitlement exists if the Veteran served in the active military, naval, or air service for 90 days or more during a period of war, or who at the time of death was receiving compensation for a service-connected disability, subject to certain net worth and annual income requirements.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3 (2011).  

Annual income of the surviving spouse must not exceed the maximum annual pension rate specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23 (2011)  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed medical expenses when they are in excess of five percent of the pension rate.  Fractions of dollars are ignored when computing income.  Expenses for the Veteran's last illness, burial, and just debts (not secured by real or personal property) are also excludable from income.  38 C.F.R. §§ 3.271, 3.272 (2011).  Effective December 1, 2009, the maximum annual pension rate (MAPR) for a surviving spouse without dependent children was $7,933.  See Improved Death Pension Rate Table, effective December 1, 2009.  There was no COLA for 2010 so the rates remained the same for that year.  Effective December 1, 2011, the MAPR was increased to $8,219.  See Improved Death Pension Rate Table, effective December 1, 2011.  

The appellant submitted income and expense information in July 2010 in which she indicated her source of income was Social Security Administration (SSA) benefits, that she had savings, and received dividends.  The appellant reported that her SSA benefits totaled $1,142 each month, that she had $65,000 in savings, and received $600 each year in dividends.  A print out from SSA indicated that the appellant's monthly SSA benefit was $1,141.70.  Therefore, the annualized income was calculated to be $14,300.40. 

The appellant has not submitted a Medical Expense Report; however, she had reported that $135 was deducted from her monthly SSA check for Medicare, that she paid $150 each month for Medicare Supplement to Anthem, and paid $50 monthly for Medicare Part D.  The appellant also reported $3600 in prescription drug costs that were not covered by Medicare Part D.  The appellant did not submit documentation with respect to the unreimbursed prescription drug costs listed.

A SSA print out listed the appellant's SMI as $142.70.  In calculating the Veteran's total income, the Veteran's documented SSA benefits and reported dividend/interest information were considered as were the Veteran's Medicare Supplement ($150 each month), SMI ($142.70 each month), and Medicare Part D ($50 each month).  However, the reported unreimbursed prescription drug expenses were not considered as the appellant did not specify the time frame during which the expenses were paid.

In the Substantive Appeal on a VA Form 9 dated in July 2011 it was noted that the appellant no longer had $65,000 in savings and that this had been reduced to $24,000 and that the appellant would most likely be "out of money" by July 2012.  In a statement, received in January 2012, the appellant's son reported that the appellant had been prescribed an additional medication that cost $240 each month.

As the appellant has not submitted a Medical Expense Report, in order to accurately calculate her countable income, a remand is necessary to allow the appellant an opportunity to submit to the Board an itemization of medical expenses, with supporting documentation, for the years 2010, 2011, and 2012.

In regard to the appellant's claim of entitlement to DIC, the Board notes that only the Notice of Death folder was forwarded to the Board for review.  A request for the complete claims file revealed the claims file to be lost.  The evidence of record does not indicate that the Veteran's claims file was reconstructed in accordance with VA Adjudication Procedural Manual M21-1MR (M21-1MR).  Because VA has not complied with M21-1MR, it has not fulfilled its duty to assist.  Therefore, the issue of entitlement to DIC must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the appellant and request she complete VA Form 21-0518-1, Improved Pension Eligibility Verification Report, and separate VA Form 21-8416, Medical Expense Report, for each of the periods 2010, 2011, and 2012.  She should be instructed to include only those unreimbursed medical expenses actually paid by her during each year and to report each year separately.  A reasonable period of time for her response should be provided.  Any additional evidentiary development which may become apparent should be accomplished. 

2.  Follow the steps provided for in M21-1MR regarding missing claims folders.  If the Veteran's original claims file cannot be located, document all efforts to locate the claims file and then send a letter to the appellant and her representative, if any, informing them that the Veteran's claims file has been lost.  That letter should provide notice consistent with the VCAA, including notice informing her that she may submit evidence in support of her claim, to include alternative forms of information and evidence, and informing her of VA's duty to assist her in obtaining evidence. 

3.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



